Citation Nr: 1204462	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  04-03 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for herpes simplex virus prior to January 25, 2008.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1993 to January 2002.  She received the Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In that decision, the RO granted service connection for herpes simplex virus and assigned an initial noncompensable disability rating, effective January 23, 2002.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Columbia, South Carolina.

In November 2007 and June 2009, the Board remanded this matter for further development.

In February 2011, the Appeals Management Center (AMC) assigned a higher initial 10 percent disability rating for herpes simplex virus, effective January 23, 2002.

In May 2011, the Board remanded this matter for further development.

In claims dated in June and August 2004 (VA Forms 21-526), the Veteran raised the issues of entitlement to service connection for diabetes mellitus and obesity.  Although acknowledged by the agency of original jurisdiction (AOJ), these issues have not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a higher initial rating for herpes simplex virus since January 25, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.



FINDING OF FACT

From January 23, 2002 to January 24, 2008, the Veteran's herpes simplex virus required constant or near constant systemic therapy; there were no characteristics of disfigurement shown and no evidence of compensable scars.


CONCLUSION OF LAW

The criteria for an initial 60 percent rating for herpes simplex virus, from January 23, 2002 to January 24, 2008, were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7806 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeal for a higher initial rating for herpes simplex virus arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records for the period prior to January 25, 2008.  In addition, the Veteran was afforded VA examinations for herpes simplex virus.

When a claimant's medical history indicates that her condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating. Ardison v. Brown, 6 Vet. App. 405, 407.  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.  

In this case, the evidence reveals that the Veteran's service-connected skin disease undergoes periods of exacerbation.  For example, an April 2005 VA examination report indicates that the Veteran reported that since approximately April 2000 she had experienced flare ups of herpes symptoms approximately twice a month and that she had last experienced a flare up approximately 2 weeks prior to the examination. 

The Veteran's medical records do not otherwise show any periods of exacerbation during the period prior to January 25, 2008 and she has not reported any specific periods during which exacerbations occur or any specific aggravating factors that cause flare ups.  Furthermore, she has specifically reported on several occasions that her skin symptomatology alternated between being active and dormant.  Given this history, it would be difficult, if not impossible to schedule an examination during a period of exacerbation.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).

Furthermore, all VA examination reports otherwise include the Veteran's reports of her history and symptoms and they all contain the findings necessary to decide her claim.  Hence, all examinations are adequate.

In its November 2007, June 2009, and May 2011 remands, the Board instructed the AOJ to, among other things, contact the Veteran and ask her to identify all post-service treatment for herpes simplex virus and complete the appropriate releases for any relevant private treatment records, obtain and associate with the claims file any identified outstanding treatment records, and afford the Veteran VA examinations to assess the severity of her service-connected skin disease.  

The Veteran was sent letters dated in July 2008, August 2009, and May 2011 in which she was asked to identify all post-service treatment for a skin disease and complete the appropriate releases for any private treatment records.  She did not respond to any of these letters.  Also, she was afforded VA examinations to assess the severity of her service-connected skin disease in December 2008 and November 2009.  Therefore, the AOJ substantially complied with all of the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's herpes simplex virus is currently rated under 38 C.F.R. § 4.118, DCs 7899-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).  Here, the use of DCs 7899-7806 reflects that there is no diagnostic code specifically applicable to the Veteran's skin disease, and that this disability is rated by analogy to dermatitis or eczema under DC 7806.  See 38 C.F.R. § 4.20 (2011) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under DC 7806, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Id.

Dermatitis or eczema may also be evaluated under the rating codes for disfigurement of the head, face, or neck, or scars depending on the predominant disability.  Id.

A February 2002 report of medical history for purposes of separation from service, completed after the Veteran's discharge from active duty service, reflects that she reported that her "current medications" included acyclovir.
A July 2002 VA examination report reveals that the Veteran reported that she first began to experience symptoms of herpes simplex virus in approximately 1998 at which time an outbreak occurred in a gluteal fold.  She was treated with acyclovir and a positive herpes culture was obtained.  Since that time, herpes outbreaks recurred in the same place approximately once every four months, but she did not take any medications.  Such outbreaks were associated with pain.  Examination revealed that there were no active herpes lesions.  A diagnosis of a history of episodic herpes simplex virus (which was quiescent at the time of the examination) was provided.

Private treatment records dated in July and September 2003 and May 2004 and a September 2004 VA primary care treatment note indicate that the Veteran was prescribed acyclovir caplets to be used as needed (on a daily basis at the time of the September 2004 VA evaluation) and that she was diagnosed as having herpes simplex virus.

In her August 2003 notice of disagreement and a July 2004 statement (VA Form 21-4138), the Veteran reported that she was required to take immunosuppressive drugs for the rest of her life and that she had been prescribed acyclovir to suppress outbreaks of herpes.  She had taken such medication since 2000.  Outbreaks of herpes occurred 5 to 6 times each year, were associated with pain, and made walking and sitting difficult because it spread to her lower extremities.

An August 2004 VA examination report reveals that the Veteran reported that she had experienced recurring outbreaks of herpes approximately every other month since 2000 and that she took acyclovir to minimize the intensity and duration of such outbreaks.  She had last experienced an outbreak approximately 2 months prior to the examination.  A diagnosis of genital herpes was provided.

In letters dated in September 2004 and January 2005, the Veteran reported that she had told the examiner who had conducted the August 2004 VA examination that outbreaks of herpes occurred approximately twice a month and that she took immunosuppressive medication to control the outbreaks.  She had been on such medication for over 5 years at the time of the January 2005 letter.

The April 2005 VA examination report indicates that the Veteran reported that since approximately April 2000 she had experienced flare ups of herpes symptoms approximately twice a month.  Her symptoms were treated with acyclovir, skin lesions took approximately 4 weeks to disappear following a flare up, and she had last experienced a flare up approximately 2 weeks prior to the examination.  During flare ups, the Veteran experienced discomfort while sitting and walking.

Examination of the skin revealed a long vertical scar in the midline of the abdomen which was well healed.  The skin was otherwise normal where examined, but the genital area was not examined because the Veteran reported that she did have any skin lesions at the time of the examination.  She was diagnosed as having genital herpes simplex infection.

The physician who conducted the April 2005 VA examination explained that the Veteran had a chronic viral infection of the genital area which was not curable and that periods of activity of the disease were only shortened by medication use (i.e. acyclovir).

VA treatment records dated from April 2006 to January 24, 2008 indicate that the Veteran was prescribed valacyclovir which was to be taken orally on a daily basis and acyclovir ointment which was to be used twice a day as needed.

The evidence indicates that from January 23, 2002 to January 24, 2008, the Veteran received constant or near constant systemic therapy, including the use of acyclovir pills, on a daily basis for her service-connected herpes simplex virus.  Although she was reportedly not taking any medications for her herpes at the time of the July 2002 VA examination and the clinical evidence of record does not explicitly reflect continuous systemic therapy prior to January 25, 2008, the Veteran nonetheless reported on numerous occasions that there had been near constant use of acyclovir pills since her discharge from service.
The Veteran is competent to report the nature and frequency of her medication use for herpes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Furthermore, she reported acyclovir use within a month following her discharge from service on the February 2002 report of medical history, the clinical evidence otherwise reflects a long history of such medication use on a near constant basis prior to January 25, 2008, and there is nothing to otherwise explicitly contradict her reports.  Thus, her reports are also deemed to be credible. 

In light of the above evidence and resolving reasonable doubt in favor of the Veteran, the Board concludes that constant or near constant systemic therapy was required for the Veteran's service-connected skin disease during a 12 month period prior to January 25, 2008.  Thus, an initial 60 percent rating for herpes simplex virus is warranted under DC 7806 for the entire period prior to January 25, 2008.  This is the maximum schedular rating provided under DC 7806.  38 U.S.C.A. §§ 5107(b); 38 C.F.R. §§ 4.7, 4.118, DC 7806.  

The April 2005 VA examination report indicates that there was a long vertical scar in the midline of the abdomen which was well healed.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As her claim for service connection was received on March 26, 2002, the amendments are not applicable in this instance and will not be applied here. 

Under the old criteria for rating scars, to warrant a compensable rating, a scar needs to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep and nonlinear and cover an area of at least 6 square inches, but less than 12 square inches (DC 7801); be superficial and nonlinear and cover an area of 144 square inches or greater (DC 7802); be unstable or painful (DC 7804); or cause some limitation of the function of the part affected (DC 7805).  38 C.F.R. 
§ 4.118, DCs 7800-7805 (effective prior to October 23, 2008).

As the Veteran's abdominal scar did not involve the head, face, or neck and was not tender and there is no evidence that it was deep, nonlinear, or caused limitation of function, a separate rating for the Veteran's abdominal scar is not warranted under DCs 7800-7805.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran has reported that she has missed days from work due to her service-connected herpes.  This evidence raises the question of entitlement to an extraschedular rating.  The symptoms of the Veteran's disability prior to January 25, 2008 were painful and itchy sores due to herpes simplex virus.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent her from securing and following all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16(a) (2011).  

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from securing and following "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The evidence reflects that following service the Veteran was employed with the Alaska Department of Motor Vehicles and in Mary Kay sales and was involved in a work study program.  Although she reported that she left the work study program due to foot pain associated with her service-connected bilateral foot disability and she was unemployed at the time of the August 2004 VA examination, she began working as a clinic clerk at a VA Medical Center in November 2004 and was employed full time as a secretary as of a December 2007 VA examination and has reportedly remained in that position since that time.  

As there is no evidence of unemployability during the appeal period prior to January 25, 2008, the question of entitlement to a TDIU is not raised under Roberson and Rice.


ORDER

Entitlement to an initial 60 percent rating for herpes simplex virus, prior to January 25, 2008, is granted.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In December 2010, a VA physician reviewed the Veteran's medical records and provided a statement as to the nature and frequency of her medication use for the service-connected herpex simplex virus.  She essentially reported that the Veteran was not currently on near continuous systemic therapy.  The physician referred to VA pharmacy records dated in 2010.  However, the most recent VA treatment records in the Veteran's claims file are from the VA Medical Center in Charleston, South Carolina (VAMC Charleston) dated in June 2007 and from the Birmingham Vista electronic records system dated in November 2010.  The records referred to by the VA physician are not in the claims folder.

Thus, it appears as if there are additional VA treatment records that have not yet been obtained.   VA has a duty to obtain any additional relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for herpes simplex virus (including all pharmacy records) since January 2008 contained in the Birmingham Vista electronic records system, from VAMC Charleston, and from any other sufficiently identified VA facility.   

Efforts to obtain the records must continue until they are obtained, or it is reasonably certain that the records do not exist or that further efforts to obtain them would be futile.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


